Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 1, 2010                                                                                                Marilyn Kelly,
                                                                                                                     Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                         Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman
  139505 (126)(131)                                                                                     Diane M. Hathaway
                                                                                                       Alton Thomas Davis,
                                                                                                                          Justices


  TARA KATHERINE HAMED,
           Plaintiff-Appellee,
                                                                     SC: 139505
  v                                                                  COA: 278017
                                                                     Wayne CC: 03-327525-NZ
  WAYNE COUNTY and WAYNE COUNTY
  SHERIFF’S DEPARTMENT,
             Defendants-Appellants,
  and

  SERGEANT KENNETH DAWWISH,
  CORPORAL NETTI JACKSON, SHERIFF
  WARREN C. EVANS, and DEPUTY
  REGINALD JOHNSON,
             Defendants.
  ____________________________________


         On order of the Chief Justice, the motion by plaintiff-appellee for extension of
  time for filing her brief is considered and, it appearing the brief was filed November 1,
  2010, the time for filing is extended to that date. The motion by the Michigan Municipal
  League and others for leave to file a brief amicus curiae in this case is considered and it
  is granted.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 1, 2010                    _________________________________________
                                                                                Clerk